Order entered September 18, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00016-CV

                                NANCY RANGEL, Appellant

                                               V.

                      MCMACKIN-BEAM REVOCABLE TRUST, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-13-05738-B

                                           ORDER
       On August 12, 2014, appellant filed her appellate brief. In a letter dated August 25,

2014, the Court notified appellant that her brief was defective and instructed her to file an

amended brief by September 4, 2014 curing the noted deficiencies. Rather than file an amended

brief, appellant filed a motion for extension of time to file petition for review. In her motion,

appellant states that this Court rendered its opinion and judgment in this case on August 25,

2014. This is incorrect. The Court requested that appellant file an amended brief correcting the

noted deficiencies.

       Accordingly, we treat appellant’s motion as a motion for an extension of time to file an

amended brief. We GRANT the motion. Appellant shall on or before SEPTEMBER 30,

2014, file an amended brief that complies with rule of appellate procedure 38.1. See TEX. R.
APP. P. 38.1. We caution appellant that if she fails to file an amended brief on or before

SEPTEMBER 30, 2014, the Court may dismiss the appeal for want of prosecution without

further notice. See TEX. R. APP. P. 42.3(b) & (c).

                                                     /s/   CRAIG STODDART
                                                           JUSTICE